 



Exhibit 10(lxiii)

NACCO MATERIALS HANDLING GROUP. INC.
2004 ANNUAL INCENTIVE COMPENSATION PLAN

General

     NACCO Materials Handling Group, Inc., (the “Company”) has established an
Annual Incentive Compensation Plan (“Plan”) as part of a competitive
compensation program for the officers and key management employees of the
Company and its Subsidiaries.

Plan Objective

     The Company desires to attract and retain talented employees to enable the
Company to meet its financial and business objectives. The objective of the Plan
is to provide an opportunity to earn annual incentive compensation to those
employees whose performance has a significant impact on the Company’s short-term
and long-term profitability.

Administration and Participation

     The Plan is administered by the Nominating, Organization and Compensation
Committee of the Board of Directors of the Company (the “Committee”).

The Committee:



  a.   May amend, modify or discontinue the Plan.     b.   Will approve
participation in the Plan. Generally, participants will include all employees in
NACCO Materials Handling Group salary grades 22 and above. However, the
Committee may select any employee who has contributed significantly to the
Company’s profitability to participate in the Plan and receive an annual
incentive compensation award. Subject to paragraphs (g) and (h), below, no
employee of NACCO Materials Handling Group shall be eligible to be a participant
in the Plan, and no participant in the Plan shall be eligible to receive an
award, unless such individual is employed for at least 90 calendar days during
the year.     c.   Will determine the annual performance criteria which generate
the incentive compensation pool.     d.   Will determine the total amount of
both the target and actual annual incentive compensation pool.     e.   Will
approve individual incentive compensation awards to officers and employees in
NACCO Materials Handling Group above salary grade 30.     f.   May delegate to
the Chief Executive Officer of the Company the approval of incentive
compensation awards to NACCO Materials Handling Group employees in salary grade
30 and below.     g.   May consider at the end of each year the award of a
discretionary bonus amount to non-participants as an addition to the regular
incentive compensation pool on a special one-time basis to motivate individuals
not eligible to participate in the Plan.     h.   May approve a pro-rated
incentive compensation award for participants in the Plan whose employment is
terminated (1) due to death, disability, retirement or facility closure, such
award to be determined pursuant to the provisions of subparagraphs (e) and (f)
above, or (2) under other circumstances at the recommendation of the Chief
Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



Determination of Corporate Incentive Compensation Pool

     Each participant in the Plan will have an individual target incentive
compensation percentage which is determined by the participant’s salary grade.
This percentage is multiplied by the mid-point of the participant’s salary grade
to determine his individual target incentive compensation award. The total of
the target incentive compensation awards of all participants equals the target
corporate incentive compensation pool (“Target Pool”). The Target Pool is
approved each year by the Committee.

     The actual corporate incentive compensation pool (“Actual Pool”) is
determined at the end of each year based on the Company’s actual performance
against specific criteria established in the beginning of the year by the
Committee. The Target Pool is adjusted upwards or downwards by corporate
performance adjustment factors to determine the Actual Pool. In no event will
the Actual Pool exceed 150% of the Target Pool, except to the extent that the
Committee elects to increase the Actual Pool by up to 110%, as described below.

     The Target and Actual Pools may consist of the sum of two or more subpools,
provided the subpools have individual objectives.

     It is the intent of the Plan that the Actual Pool, as determined above,
will be the final total corporate incentive compensation pool. However, the
Committee, in its sole discretion, may increase or decrease by up to 10% the
Actual Pool or may approve an incentive compensation pool where there would
normally be no pool due to Company performance which is below the criteria
established for the year.

     The Actual and Target Pools exclude the Marketing Incentive Plan for
regional parts, service, sales and national account managers. However, total
compensation or employees covered by the Marketing Incentive Plan will be based
on competitive levels.

Determination of Individual Incentive Compensation Awards

     Salary grades and the corresponding target incentive percentages for each
participant in the Plan will be established at the beginning of each year and
approved by the Committee. Individual target incentive compensation will then be
adjusted by the appropriate pool or subpool factor. Such adjusted individual
incentive compensation will then be further modified based on the team
performance to which an individual belongs compared to the team goals for the
year, and may be further modified based on a Participant’s performance as
compared to their individual goals for the year.

     The total of all individual incentive compensation awards must not exceed
the Actual Pool for the Year.

     Below are examples of actual pool and individual award calculations.



  a.   Example calculation for determination actual pool:

              Intentionally Omitted



b.   Example calculation for determination of individual incentive compensation
award:

          John Doe:   Intentionally Omitted

 